May 3, 1993           [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1867 

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                        JOHN LAPINSKI,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                    

                                         

                            Before

                   Torruella, Cyr and Stahl,
                       Circuit Judges.
                                     

                                         

John Lapinski on brief pro se.
             
Lincoln  C.  Almond,  United  States  Attorney,  and  Anthony   C.
                                                                  
DiGioia, Assistant United States Attorney, on brief for appellee.
   

                                         

                                         

     Per Curiam.   The  appellant, John Lapinski,  appeals an
               

order of the  district court revoking his term  of supervised

release and imposing an  18 month term of incarceration.   We

affirm.

                              I.

     In  1989, Lapinski  pled  guilty, in  the United  States

District  Court for the Southern  District of Florida, to one

count  of knowingly  and  with intent  to defraud  possessing

fifteen  or more unauthorized  access devices [credit cards],

in  violation of 18 U.S.C.   1029(a)(3).  He was sentenced to

a  27  month term  of  imprisonment  and  a  3 year  term  of

supervised  release.   Among  the  conditions  applicable  to

Lapinski s term of supervised  release was the standard that,

while  on supervised  release,  he shall  not commit  another

federal, state, or local crime.

     Upon his  release from  prison, Lapinski moved  to Rhode

Island  and his  supervision  was transferred  to the  United

States Probation  Department there.  In 1991, he was arrested

and charged with  2 counts  of sexual assault  in the  second

degree.   In February 1992,  Lapinski entered a  plea of nolo

contendere  to the  reduced  charges of  2  counts of  simple

assault.  He was sentenced to  a 1 year term of imprisonment,

suspended, and placed on probation for 1 year.

     Shortly thereafter, at the request of Lapinski s federal

probation officer in Rhode Island, jurisdiction over Lapinski

was transferred from the Southern District  of Florida to the

District of Rhode Island where a supervised release violation

hearing  was  held  on  June  29, 1992.    See  18  U.S.C.   
                                              

3583(e)(3).

                             II.

     Lapinski  was represented  by counsel  at the  violation

hearing,  where the  government presented  2 witnesses  and 5

exhibits.  The  exhibits were  (1) a June  12, 1991  criminal

complaint   report  filed  by   Collene  Garafola   with  the

Middletown, Rhode Island Police  Department, (2) an August 7,

1991 sworn statement of Ms. Garafola, (3) a certified copy of

the judgment  of conviction from  the State of  Rhode Island,

(4)  a copy of the  judgment of conviction  from the Southern

District of Florida, and (5) a copy of the presentence report

in  the Florida case.   The witnesses were  Sergeant Hazel of

the Middletown Police Department and United  States Probation

Officer Kurt O Sullivan.1

     In the criminal complaint report filed on June 12, 1991,

Ms. Garafola recited  that, on that  day, while walking  from

Lucy s  Hearth2 to a 7  Eleven store, she saw  a man in a car

stopped at a light.  The  man then parked the car and watched

                    

1.  As Lapinski  raises no issues regarding  the testimony of
Probation Officer O Sullivan  or the admission into  evidence
of the Florida judgment or  related presentence report, we do
not discuss them further.

2.  Lucy s  Hearth is a  shelter for women,  located near St.
Lucy s Church, in Middletown.

                             -3-

her.  As she was making a  phone call, the man drove his  car

back to  the store,  got out,  and stood near  the glass  and

watched her.   The  man then  drove away.   She  reported the

license plate number of the car and stated that this same man

had been harassing her and  several other residents of Lucy s

Hearth.   She described what he was wearing and reported that

he was white,  approximately 25-26 years  of age, 5 9"  tall,

thin, with  a  light complexion,  dirty blond  hair and  blue

eyes.   She  reported that  she believed  his first  name was

John.

     She also reported  that this same man had  assaulted her

outside that  same store, four  days earlier, on June  8.  He

ran up behind her, grabbed her by the back of  the shirt, and

turned her around.  He then  grabbed her buttocks and put one

of his hands up her shirt, touching her breast.  She reported

that she kneed him in the groin and ran back to the shelter.

     Sergeant Hazel testified that  this complaint was a true

and accurate copy of the complaint filed by Ms. Garafola.  He

also  testified  that,  in investigating  this  complaint, he

interviewed Ms. Garafola and took a sworn statement from her.

In the  sworn statement of  August 73, Ms.  Garafola reported

                    

3.  Lapinski insists that this August 7 statement is unsworn.
But, Lapinski did not  object to the statement on  the ground
that  it  was unsworn.   "Absent  plain  error, an  issue not
presented  to  the district  court cannot  be raised  for the
first time on appeal."   United States v. Chaklader,  No. 92-
                                                   
1818, 1993 WL 57772, at  *2 (1st Cir. Mar. 10, 1993).   Plain
                                               (continued...)

                             -4-

that, in May  1991, this same  man had pulled  up in his  car

while  she was walking in the church parking lot and inquired

about the shelter.   He said that he lived  across the street

and asked whether there were any single women there who would

be willing to move in  with him.  He asked her  name, whether

she had a  boyfriend or children, and  told her that she  was

beautiful.    She  walked  away.    A  week  later,  the  man

reappeared in  his car as she was walking to the shelter.  He

asked  whether she  had spoken  to any  women at  the shelter

about his offer.  Ms. Garafola told him that she had not said

anything and left.

                    

3.  (...continued)
errors  are those  which are  " particularly egregious "  and
" seriously   affect  the   fairness,  integrity   or  public
reputation  of  judicial  proceedings. "   United  States  v.
                                                         
Young, 470 U.S. 1, 15 (1985) (citations omitted).
     
     The statement, signed by Ms. Garafola, evidences that it
was  "subscribed and  sworn"  and contains  the signature  of
Sergeant Hazel  as notary  public.  Sergeant  Hazel testified
that he  reviewed  the accuracy  of  the statement  with  Ms.
Garafola,  advised her  of the penalties  of perjury  and the
consequences   of  filing   a   false   police  report,   and
administered the oath to  her.  This would seem  to establish
that, in fact, the  statement was a sworn  statement, despite
Lapinski s  present   objection  that  it  lacked  a  written
recitation  thereon that  it  was signed  under penalties  of
perjury.  See Peters v. United States, 408 F.2d 719, 722 (Ct.
                                     
Cl. 1969) (holding that the absence of the formal requirement
of a notarization in sworn affidavits did  not invalidate the
statements  or  render  them  inadmissible  since  they  were
actually  sworn to  before an  officer who was  authorized to
administer an oath and who testified at subsequent hearing to
the procedures followed).  Thus, there was no error, plain or
otherwise, in the characterization  of the August 7 statement
as sworn and, like both parties and the court below, we shall
accept it as such.

                             -5-

     The sworn statement also  described the assault in June.

The description of the assault in the sworn statement was, in

all respects, consistent  with the description of  the June 8

assault  in  the previously-filed  criminal  complaint.   The

description of the assailant  differed slightly, however.  In

her sworn statement, Ms.  Garafola described her assailant as

white, around  6  tall,  thin, with  medium skin tone,  light

brown hair, and said that he "might have" blue eyes.

     In addition,  Sergeant Hazel testified that he had run a

check of the  license plate number  reported by Ms.  Garafola

and  it was registered to  John Angelico.4   He presented Ms.

Garafola with an array  of 6 photographs.  He  testified that

she selected Lapinski s photograph as that of the man who had

assaulted her and stated to him that she was 100 percent sure

of  that fact.   In  her sworn  statement, Ms.  Garafola also

reported that she was positive that the man in the photograph

she selected was the man who had assaulted her.

     Lapinski s  counsel raised no objection to the admission

of the June 12 criminal complaint or to the certified copy of

the  Rhode Island judgment of conviction.  He objected to the

admission  of the  August 7,  1991 sworn  statement as  being

stale.  That objection  was overruled.  On cross-examination,

Sergeant Hazel conceded that he  had not taken Ms. Garafola s

                    

4.  It is undisputed that  John Angelico is an alias  of John
Lapinski.

                             -6-

original  statement  of   June  12  and  Lapinski s   counsel

highlighted the differing descriptions of the assailant given

by Ms. Garafola in her two statements.

     Lapinski also testified.  He stated that he had a common

law  wife, with whom  he had been  living for 8  years, and 1

child.  He further stated that he  recalled seeing a woman in

front of  the 7 Eleven store  in June 1991.   She looked like

she was  crying.  He pulled  over in his car to  talk to her.

She  said she had  a problem with her  boyfriend and that she

was staying at a shelter.  He told her  his name and that, if

she ever needed  anything, he  lived across the  street.   He

remained  in his car the  entire time.   The stoplight turned

green;  he drove  away and  never spoke  to  her again.   The

exchange lasted perhaps 1 or 2 minutes.

     His counsel  further inquired, "Were you  trying to pick

her  up?"  Lapinski answered,  "Yeah. ... well  not trying to

pick  her up so much, but more to, you know to make a friend.

I mean, I,  you know, try to be friendly  with as many people

as I can."   Lapinski stated that, although he never spoke to

her  again, she  may have  seen him  because, in  addition to

living across the street  from the 7 Eleven store,  he worked

in  an apartment complex next door to that store and traveled

back and forth many times daily.  He also testified variously

that he was "about 6 2"" and "probably 6 2 " maybe.  Almost 6

feet,  close  to  it."    He  testified  that  he  pled  nolo

                             -7-

contendere to simple assault on counsel s  advice that he had

no other choice, but  that he never had any  physical contact

with Ms. Garafola.

     On cross-examination, Lapinski testified  that, although

he  recalled speaking  to a  woman in  front of the  7 Eleven

store in May, June, or July  1991, he did not recall what she

looked  like or  know whether  the incident  involved Collene

Garafola.  He  did recall  that the road  was extremely  busy

with  traffic and that  one had to  be alert  because of cars

pulling in and  out of  the traffic lanes.   Nonetheless,  he

observed a  woman looking  depressed and leaning  against the

bus stop on the side of the road.

     The following exchange also occurred:

DiGioia5:      Isn t  it  true  that you ve  been  trying  to
               pick up,  if you will, young  ladies who lived
               in that shelter --

Lapinski:      Well --

DiGioia:       the better part of the month of May, June, and
               July?

Lapinski:      Yes, I  talked to a few women on the -- in the
               area,  and one  other  one I  found that  also
               lives in the shelter.

DiGioia:       And isn t  it true that  you were specifically
               looking for  women who  looked like  they came
               from the shelter?

Lapinski:      No, sir.  When I --

                    

5.  Anthony DiGioia was the government s attorney.

                             -8-

DiGioia:       Isn t it true  that you  would approach  these
               women and ask them if they would come  to live
               with you just for cooking and cleaning?

Lapinski:      No, sir.   I never  asked them to  -- if  they
               wanted to cook and cleaning [sic].

DiGioia:       Now, did you  every [sic]  approach any  young
               lady down there, in  that vicinity and ask her
               to come stay with you, and  make a motion down
               towards, towards your pants, a motion as if to
               indicate masturbating?

Lapinski:      No, sir.

DiGioia:       Never did anything like that?

Lapinski:      No. Why?  That s senseless.

DiGioia:       That s senseless?  Your only approach to these
               young  women was that you were concerned about
               trying  to  help   them  out,  is  that   your
               testimony?

Lapinski:      Not concerned  about trying to help  them out.
               But,  you know,  concerned about  maybe taking
               them  for a,  for a  dinner, or  for a  drink.
               That s it.  I mean  I m not a -- in the  paper
               they  made it look like a maniac I jump out of
               a  car and I beat somebody up for what reason?
               I don t  understand.  What s the  -- you know,
               in front of millions of people -- not millions
               of people, but at  least hundreds of people in
               shopping   plaza,  next   door.      I   don t
               understand.

     Lapinski testified that  he had no  choice but to  plead

nolo contendere because, he  said, his retained counsel would

no  longer represent him without an additional fee.  He never

informed the state  court that he  could not afford  counsel.

He said that he tried to tell the judge  that he wanted to go

to  trial but could not afford counsel, but that his attorney

                             -9-

"kept elbowing  me in the  side saying,  "No.   No."" and  he

never had the chance to tell his side of the story.

     The  district  court found  by  a  preponderance of  the

evidence that  Lapinski  committed  a  second  degree  sexual

assault  on  or about  June 8,  1991,  in violation  of Rhode

Island General Laws    11-37-4 and 5  and in violation of the

conditions  of his supervised release.6   The court found the

"vivid"  account  of  the  incident contained  in  the  sworn

statement  to  be  credible.     Further,  Ms.  Garafola  had

described Lapinski and his automobile and  had picked out his

photograph  from the  array.   The  court found  not credible

Lapinski s  testimony that he stopped at the side of the road

                    

6.  Lapinski pled  nolo contendere  to the lesser  charges of
simple assault.  However,
          [u]nder  18  U.S.C.       3563(a)(1)  and
          3583(d),   a   mandatory   condition   of
          probation and supervised release  is that
          the defendant not commit another federal,
          state,  or local crime.   A  violation of
          this condition may be charged  whether or
          not the defendant has been the subject of
          a  separate  federal,  state,   or  local
          prosecution for such conduct.   The grade
          of  violation  does not  depend  upon the
          conduct that  is the subject  of criminal
          charges  or  of  which  the  defendant is
          convicted   in  a   criminal  proceeding.
          Rather, the grade of the violation is  to
          be  based  on   the  defendant's   actual
          conduct.
U.S.S.G.  7B1.1, comment. (n.1).

     The preponderance  of  the evidence  is  the  applicable
standard for  the revocation  of supervised release.   United
                                                             
States v. Portalla,  985 F.2d  621, 622 (1st  Cir. 1993);  18
                  
U.S.C.   3583(e)(3).

                             -10-

to  comfort  and try  to  make friends  with  depressed young

women.  Nor  did it find credible Lapinski s  suggestion that

his nolo contendere plea was involuntary.

     Pursuant  to  U.S.S.G.  7B1.1(a)(2),p.s.,  second degree

sexual  assault is  a  Grade B  Violation.   With  Lapinski s

Criminal History Category of IV, the guidelines established a

sentencing range of 12 to 18 months.  U.S.S.G.  7B1.4(a),p.s.

Based on the evidence,  Lapinski s prior history of probation

revocation, and its conclusion that Lapinski s  testimony was

perjured,  the  district  court  concluded  that  a   lengthy

sentence  of  incarceration was  necessary  and ordered  that

Lapinski be sentenced to an 18 month term of imprisonment.

                             III.

     On  appeal, Lapinski  claims that  evidence of  his nolo

contendere was  improperly admitted  and that he  should have

been allowed  to  confront and  cross-examine  Ms.  Garafola.

These  arguments  were  not  raised in  the  district  court.

Therefore, as with his  contention that Ms. Garafola s August

7 statement was unsworn,  supra at note 3, we review only for
                               

plain error.

                              A.

     We turn to his claim regarding the nolo contendere plea.

Lapinski  argues that it was admitted in violation of Fed. R.

                             -11-

Crim. P.  11(e)(6).7  Rule  11(e)(6) of the Fed.  R. Crim. P.

states, in pertinent part:

          Except as otherwise provided in this paragraph
     [not relevant  here], evidence of the  following is
     not,   in   any  civil   or   criminal  proceeding,
     admissible against the defendant who  made the plea
     or was a participant in the plea discussions:
                            . . .
          (B) a plea of nolo contendere.

     Our  response is multifold.  First, we note that in this

case we are  dealing with  a nolo contendere  plea which  was

entered in state  court.  And, it may be  that, since Rule 11
                

did not  apply in the  first instance to  the taking of  this

plea, that  provision  of  Rule  11  purporting  to  bar  its

admission also is inapplicable.  United States v. Guadarrama,
                                                            

742 F.2d 487, 489 n.1 (9th Cir. 1984).8

                    

7.  Lapinski also contends that admitting the evidence of his
nolo contendere  plea violated the similar  provision of Fed.
R. Evid. 410 (Inadmissibility of Pleas, Plea Discussions, and
Related  Statements)  and  Fed.  R.  Evid.  803(22)  (hearsay
exception for judgment of previous conviction entered on plea
of  guilty, but  not  upon plea  of  nolo contendere).    The
Federal  Rules  of  Evidence  do not  apply  to  a supervised
release  revocation  hearing,  however.    United  States  v.
                                                         
Portalla, 985 F.2d at  622; see Fed. R. Evid.  1101(e) (rules
                               
inapplicable to  revocation of  probation).   We,  therefore,
need not, and do not, address this contention.

8.  Strictly speaking,  Rule 11 prohibits evidence  of a plea
                                                             
of  nolo  contendere.     What  was  admitted  at  Lapinski s
                    
supervised release revocation  hearing (without objection, we
reiterate) was the state court  judgment of conviction.   The
                                                      
judgment, however, records that Lapinski was convicted upon a
plea of nolo contendere and the government s attorney, at the
revocation hearing, also initiated the first reference to the
plea  in  his  examination  of Sergeant  Hazel.    Lapinski s
counsel,  thereafter, referred  to it  in his  examination of
Lapinski.  Because  we conclude  that error, if  any, in  the
                                               (continued...)

                             -12-

     In any event, the  revocation of supervised release does

not require  a conviction  of a separate  federal, state,  or

local crime.   Indeed, a violation of  the standard condition

of  supervised release  - that a  defendant shall  not commit

another federal, state, or local crime - may be found whether

or  not  the defendant  has been  the  subject of  a separate

federal,  state,  or  local  prosecution  for  such  conduct.

U.S.S.G.  7B1.1, comment. (n.1).  And, the district court did

not purport  to base the revocation  of Lapinski s supervised

release  on   his  plea  of  nolo   contendere  or  resulting

conviction.  Rather, the  district court expressly found that

Lapinski committed second degree  sexual assault based on Ms.

Garafola s sworn statement and its conclusion that Lapinski s

testimony to  the contrary  was not  credible.   The district

court   has   "broad  legal   power   to   determine  witness

credibility," United States v. Portalla, 985 F.2d at 622, and
                                       

the  evidence   cited  amply  supports  the   finding,  by  a

preponderance of the evidence, that Lapinski committed second

degree sexual assault.   Any error  in admitting evidence  of

                    

8.  (...continued)
admission of the  evidence of the  nolo contendere plea,  was
harmless, we assume, without  deciding, that the admission of
the judgment of conviction was, in this  case, the equivalent
                          
of  the admission of evidence  of a plea  of nolo contendere.
But cf. Myers v. Secretary of Health & Human Servs., 893 F.2d
                                                   
840, 843  (6th Cir. 1990) (holding  that Fed. R. Crim.  P. 11
and Fed. R. Evid. 410 do not bar the use of a nolo contendere
conviction  in  an  administrative  proceeding,  despite  the
language in the rules  prohibiting the use of a  nolo plea in
any civil or criminal proceeding).
   

                             -13-

Lapinski s  plea of  nolo contendere,  whether plain  or not,

was, at most, harmless.9

                              B.

     Lapinski  argues that  he  should have  been allowed  to

confront and  cross-examine Ms. Garafola.   Fed. R.  Crim. P.

32.1(a)(2) (at a revocation hearing, the person on supervised

release  shall  be  given,  inter alia,  the  opportunity  to

question adverse witnesses);  see also  Morrissey v.  Brewer,
                                                            

408  U.S. at   489 (holding that,  at a  minimum, due process

gives a parolee, at a parole  revocation hearing, inter alia,

the  right to  confront and cross-examine  adverse witnesses,

unless the hearing officer  specifically finds good cause for

not allowing  confrontation); Gagnon  v. Scarpelli,  411 U.S.
                                                  

778,   782  (1973)   (applying   the   minimum  due   process

requirements  of Morrissey  to one  facing the  revocation of
                          

probation);  United States v. Martin,  984 F.2d 308, 310 (9th
                                    

                    

9.  Even had the revocation  of supervised release been based
on Lapinski s  state court conviction (and,  further assuming
that the admission of that state court judgment was not plain
error), a challenge to that conviction in this proceeding may
well have  been inappropriate.   "Obviously a  parolee cannot
relitigate issues determined against  him in other forums, as
in the situation  presented when the  revocation is based  on
conviction of another crime."   Morrissey v. Brewer, 408 U.S.
                                                   
471, 490 (1972);  cf. United States v. Paleo,  967 F.2d 7, 13
                                            
(1st Cir. 1992) (holding that a defendant may challenge, in a
federal sentencing proceeding,  the constitutionality of past
convictions,  offered to  increase  the length  of a  present
sentence).    Even if  appropriate,  the  challenge would  be
unsuccessful  based,  as it  was,  only  on Lapinski s  self-
serving statement,  rejected as not credible  by the district
court, that his nolo contendere plea was involuntary.

                             -14-

Cir. 1993) (stating that  Fed. R. Crim. P.  32.1 incorporates

the Morrissey minimum due process requisites and applies them
             

to a supervised release revocation hearing).

     Although   Lapinski  objected  to  the  August  7  sworn

statement as  stale,10 he  did not  complain in  the district

court  specifically of a lack of  opportunity to confront and

cross-examine Ms. Garafola.   And, he offered no challenge to

the government s  explanation that  it had not  presented Ms.

Garafola because it  was unable  to locate her.   On  appeal,

Lapinski points  to the Rule  32.1(a)(2) advisory committee s

note, wherein it  states that "the probationer does  not have

to  specifically   request  the  right  to  confront  adverse

witnesses."   Notwithstanding  the  existence  of this  right

independent  of a  request,  we do  not  think that  Lapinski

reasonably can  stand mute below and  then premise reversible

error per se  on this  ground.  We,  therefore, shall  review

this claim for plain error only.

     We find  none.   Morrissey and  Gagnon  (as extended  by
                                           

caselaw to the revocation  of supervised release) provide one

in Lapinski s position with some right to confront and cross-
                                

examine an  adverse witness.  But,  the revocation proceeding

                    

10.  The  August  7, 1991  statement recited  encounters with
Lapinski in May 1991, the June 8, 1991 assault, and a further
encounter on June  12, 1991.   Counsel s  complaint that  the
August 1991 statement was stale apparently refers not  to the
interval  between May and August of 1991, but to the interval
between August 1991 and the June 1992 revocation hearing.

                             -15-

is not the equivalent  of a criminal prosecution.   Morrissey
                                                             

v.  Brewer,  408  U.S.  at 489.    The  district  court in  a
          

supervised release revocation  hearing may consider "evidence

including  letters, affidavits, and other material that would

not  be admissible in an adversary criminal trial."  Id.; see
                                                             

also United  States v. Portalla,  985 F.2d  at 622  (reciting
                               

that  the Federal  Rules  of  Evidence  do  not  apply  to  a

supervised release revocation hearing); Fed. R. Evid. 1101(e)

(rules  inapplicable  to  revocation  of  probation).    And,

"[w]hile  in   some  cases   there  is  simply   no  adequate

alternative  to live testimony," Morrissey does not "prohibit
                                          

use  where appropriate  of the  conventional  substitutes for

live  testimony,  including   affidavits,  depositions,   and

documentary evidence."  Gagnon v. Scarpelli, 411 U.S. at 782-
                                           

83 n.5.11

     Courts,  since the Morrissey  and Gagnon decisions, have
                                             

balanced the  right  of the  parolee or  probationer [and  we

would read  here also  releasee] to confrontation  and cross-

examination against the government s  reason for denying  it.

                    

11.  Lapinski  claims to be  prejudiced from the  lack of Ms.
Garafola s live testimony because such testimony, he says, is
more reliable,  i.e., the  willingness to testify  falsely is
impaired when the witness  is under oath and in  the presence
of  the  accused.   The  first  part  of  this contention  is
premised on  his companion  contention that Ms.  Garafola had
made  no  statement  under  oath.    We  have  rejected  that
        
contention,  supra  at  note  3.   And,  even  accepting  the
                  
preference  for  face-to-face  confrontation,   as  discussed
infra, the  government s explanation  for her absence  at the
     
revocation hearing is credible and unchallenged.

                             -16-

See, e.g., United States  v. Simmons, 812 F.2d 561,  564 (9th
                                    

Cir. 1987); United  States v.  Bell, 785 F.2d  640, 642  (8th
                                   

Cir.  1986); United States v.  Penn, 721 F.2d  762, 764 (11th
                                   

Cir.  1983).  The government  stated that it  did not present

Ms. Garafola at the revocation  hearing because it was unable

to locate her.  Given her  residence at a shelter at the time

of  the reported  incident,  this  explanation is  inherently

credible.  Indeed, even  on appeal, Lapinski suggests nothing

which would cast doubt on that statement.

     We focus, therefore, on  the reliability of the evidence

which  the government offered in place of Ms. Garafola s live

testimony.    United  States  v. Simmons,  812  F.2d  at  564
                                        

(reliability  of  evidence  may   provide  a  basis  for  its

admissibility);  United  States  v.  Bell, 785  F.2d  at  643
                                         

(same);  United States v. Penn,  721 F.2d at  766 (same); see
                                                             

also  United States  v. Portalla,  985 F.2d  at  622 (stating
                                

that, even though the evidence  at a revocation hearing  need

not  satisfy  the Federal  Rules  of  Evidence, the  evidence

nonetheless must be reliable).

     We conclude that  her sworn statement of August  7 bears

sufficient  indicia of  reliability such  that its  admission

into evidence was  not plain  error.12  Ad  initio, we  point

                    

12.  The  bulk  of  Lapinski s  argument  on  appeal  appears
directed at the August 7 sworn statement.  To the extent that
his brief reference to the unreliability of police reports is
intended  as  an  attack on  the  admission  of  the June  12
criminal complaint,  it is  unavailing.   The August 7  sworn

                             -17-

out  that   this  sworn  statement,  no   different  from  an

affidavit,   is  a   "conventional  substitute[]"   for  live

testimony, as recognized by the  Court.  Gagnon v. Scarpelli,
                                                            

411 U.S. at 782-83 n.5.  Even apart from this,  the statement

was quite detailed:   it related a series of  encounters with

the same man  over a period of  months; it provided the  name

"John"  that  the man  had  disclosed  during  one  of  these

encounters and  the license  plate number of  John Lapinski s

car;  it  recorded  Ms.  Garafola s  identification  of  John

Lapinski  from   a  photo  spread;  and   it  recounted  with

particularity  the time, place, and description of the June 8

attack.   See Egerstaffer v. Israel, 726 F.2d 1231, 1235 (7th
                                   

Cir. 1984) (finding that the detail of a hearsay statement is

one factor in determining reliability).

     And,    significantly,    Lapinski s   own    admissions

corroborated  certain of the  circumstances recounted  in the

statement, further supporting its reliability.  United States
                                                             

v. Bell,  785 F.2d at  644 (concluding that  admissions which
       

sufficiently  corroborate police report support that report s

reliability); United States v.  McCallum, 677 F.2d 1024, 1026
                                        

                    

statement, apart from a  slight difference in the description
of  the   attacker,  was   entirely   consistent  with,   and
essentially replicated, the June  12 criminal complaint.  The
differences  in description  were pointed  out  by Lapinski s
counsel at the hearing.   Having found sufficient  indicia of
reliability to support the  admission of the sworn statement,
there  was no plain  error in the  unobjected-to admission of
the essentially duplicative June 12 criminal complaint.

                             -18-

(4th Cir.) (same, report of treatment program coordinator and

counselor),  cert. denied, 459 U.S. 1010 (1982).  To be sure,
                         

Lapinski denied the June 8 attack.   But, he conceded that he

had spent the  better part of  the months of  May, June,  and

July  1991 approaching women in that same localized area.  He

conceded that at least  one of the women that he  had "found"

lived at  the  shelter.   And,  although  he  denied  knowing

whether  the incident  involved  Ms. Garafola,  he, in  fact,

admitted that, in one instance, he had pulled over in his car

to talk  to one  woman  he had  spotted on  the  side of  the

street.    Given the  district  court s  broad discretion  to

decide the  reliability of hearsay information, United States
                                                             

v.  Portalla, 985  F.2d at 623,  we find no  plain error and,
            

therefore, no  violation of Lapinski s right  to confront and

cross-examine  witnesses,  in  the  admission  of  the  sworn

statement into evidence at the revocation hearing.13

     The order of the district court is affirmed.
                                                 

                    

13.  Of  course, the  reliability of  the sworn  statement is
further buttressed by Lapinski s conviction.  Even were we to
credit  Lapinski s  argument  against the  admission  of this
conviction,  nonetheless, as the  text indicates,  there were
other  sufficient  indicia  of  reliability  to  support  the
admission  of  the  sworn  statement  into  evidence  at  the
revocation hearing.

                             -19-